Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Rejections based 35 U.S.C. 101 
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-6, 8-16 and 18-22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  With Hilliard (US 6,702,575) provided as evidentiary support.
In accordance with the “2019 Revised Patent Subject Matter Eligibility Guidance,” issued January 7, 2019 the pending claims are analyzed as follows - 
Step 1 - In regard to claims 1-6, 8-10 and 21, the claimed invention is directed to "a system for configuring one or more attachment devices for moving a tooth according to a treatment plan . . . comprising: a processing unit and a data storage unit comprising instructions 
Step 2A – In regard to claims 1-6, 8-10 and 21, the claimed invention is directed to a judicial exception (MPEP 2106.04) of an abstract idea (MPEP 2106.04(a)) without reciting additional elements that amount to significantly more than the judicial exception (MPEP 2106.05).  The claimed invention is directed to a mental process – concepts that are capable of being performed in the human mind – including observations, evaluations and judgements.  More particularly, the step of receiving images representing the crown and root of a tooth may be performed mentally (an orthodontist views images of a patient’s dentition); the step of “determine a first position and a second position of the tooth in the treatment plan” may be performed mentally (an orthodontist views images of a patient’s teeth and mentally determines that a particular tooth in a first position is out of alignment and needs to be moved to a second position where it is in alignment).  The step of “simulate the movement of the tooth from the first position to the second position” may be performed mentally (the orthodontist envisions the movement of a particular tooth from a first to a second position).  The step of “determine a movement vector from the first position to the second position” is capable of being performed mentally (the orthodontist mentally determines based on the 

In regard to the newly added limitations of requiring the data storage unit’s instructions to “generate fabrication instructions for fabricating the dental appliance” and to “transmit the fabrication instructions to a fabrication machine” the limitations are interpreted as well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality and fail to add “significantly more” to the claimed judicial exception.  The reception and transmission of data has been recognized as well-understood, routine, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information).

Step 1 - In regard to claims 11- 16, 18-20 and 22 directed to a method for “configuring one or more attachment devices for moving a tooth according to a treatment plan” that uses a generic “processing unit” to determine positions of a tooth in a treatment plan, calculate a movement vector, simulate the movement of  the tooth in order to determine force components to produce the movement, to arrange the attachment device(s), altering the shape of the attachment device and to determine the active surfaces of the tooth.  The “method” is within the 35 U.S.C. 101 statutory category of a “process” (MPEP 2106.03), but falls into the judicial exception (MPEP 2106.04).
Step 2A – In regard to claims 11-16 and 20, the claimed invention is directed to an abstract idea (MPEP 2106.04(a)) without reciting additional elements that amount to significantly more than the judicial exception (MPEP 2106.05).   The claimed invention is directed to a mental process – concepts that are capable of being performed in the human mind – including observations, evaluations and judgements.  More particularly, the step of “determining . . . a first position and a second position of the tooth in the treatment plan” may be performed mentally (an orthodontist views a patient’s teeth and mentally determines that a particular tooth in a first position is out of alignment and needs to be moved to a second position where it is in alignment).  The step of “calculating . . .  a movement vector from the first position to the second position” is capable of being performed mentally (the orthodontist 
Step 2B – In regard to claims 11-16, 18-20 and 22, the claimed steps are all algorithms capable of being performed mentally and represent nothing more than concepts related to performing mathematical calculations which fall within the judicial exception. The limitation in claim 11 further requiring a “processor unit” for performing the determinations and calculation is described in paragraph [00217] of the written description.  Paragraph [00217] states that "suitable processors include, by way of example, both general and special purpose microprocessors."  There is no disclosure in the written description that the processing unit is anything more than a generic component, nor is there any disclosure that the method improves the manner in which the processing unit operates.  The mere recitation in the claims of a generic conventional processing unit that is used in a conventional manner to perform conventional computer functions that are well understood and routine does not amount to "significantly more" than the judicial exception.  The claims do not go beyond “determining” and “calculating” numerical values based on mathematical algorithms with a standard generic computer.  
In regard to the newly added limitations that require “generating fabrication instructions for fabricating the dental appliance” and to “transmitting the fabrication instructions to a fabrication machine” the limitations are interpreted as well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality and fail to add “significantly more” to the claimed judicial exception.  The reception and transmission of data has been recognized as well-understood, routine, conventional activity Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information).

The analysis of data in a particular field and the stating those functions in general terms, without limiting them to technical means for performing the functions is an abstract idea and does not meet the requirements of 35 U.S.C. 101.  The claims do not require that the method be implemented by a particular machine and they do not require that the method particularly transform a particular article.  The claims set forth a process of analyzing information of a specific content and are not directed to any particularly asserted inventive technology for performing those functions.  Nothing in the claims or specification requires anything more than a conventional prior art computer for analyzing numbers according to a mathematical algorithm.  The claimed system and method fall with the judicial exception to patent eligible subject matter of an abstract idea without significantly more.  See Elec. Power Grp., LLC v. Alstom S.A., 119 USPQ2d 1739 (Fed. Cir. 2016) for further guidance.  
	In response to the present rejection applicant has previously added the limitation that the processing unit “alter the shape of one or more attachment devices for placement on the tooth”.  The examiner understands the limitation as referring to a virtual or digital model of an attachment device, rather than a physical attachment device because a “processing unit” in and of itself is not capable of altering the shape of a physical attachment device.  If the shape of an actual physical attachment device were changed by the claimed system or method then the claims would appear to meet the requirements of 35 U.S.C. 101, as the claims relate to a virtual 
In response to the present rejection applicant has previously added the limitation that the data storage unit further include instructions for the processing unit to “simulate the movement of the tooth from the first position to the second position to determine a movement vector from the first position to the second position and one or more force components to produce movement of the tooth from the first position to the second position along the movement vector” and argued that “the claimed process cannot practically be performed in the human mind” that “the human mind is not practically equipped at least to simulate, alter, or arrange, as claimed.  The examiner is not persuaded.   Orthodontists have long practiced their trade/art of looking at a patient’s teeth, mentally determining which teeth are out of place, mentally determining where they need to be moved for the desired alignment, mentally envisioning their movement from the first to the second position, mentally determining which direction and how hard the out of place teeth need to be moved, mentally determining the type and shape of orthodontic devices that needs to be attached to the teeth to accomplish such results, and mentally determining if an orthodontic device needs to be modified or altered to accomplish the movement.  Orthodontists have practiced and refined this trade/art well before the advent of computers (early movies and television are often recognized as the driving force behind the advent of modern orthodontic practice).  The ordinary orthodontist would most certainly be capable of envisioning and mentally determining the directions in which teeth 
Applicant has previously taken issue with the examiner’s assertion that “orthodontists have long practiced their trade/art of moving and repositioning teeth into alignment – well before the advent of computers – and are most certainly capable of envisioning and mentally determining the directions in which the teeth are to be moved, the forces necessary to move the teeth into alignment, and the shapes and arrangements of orthodontic appliances necessary to accomplish such alignment” as lacking evidentiary support.   Applicant’s attention is directed to Hilliard (US 6,702,575) who, for example, in a very similar process discloses that the orthodontist is to make numerous such observations and mental determinations regarding a patient’s treatment with aligners and auxiliary devices without any use of a computer.  More particularly, Hilliard discloses that “the aligner will be visually assessed by the doctor on a tooth-by tooth basis to identify the most mechanically-advantageous points at which to impinge corrective forces”  (column 8, lines 44-52) after which point the doctor alters the shape of the aligner 20 by fixing an aligner auxiliary 30 to apply a particular force in a particular direction to misaligned tooth 10 (see Figures 1, 2, 2a; column 8, line 44-57).  The orthodontist may further mentally determine how much force is necessary to apply through the selection different sizes (Figures 3a-3c) and hardness of projections (Figures 4a-4c) used to alter the shape of the aligner.  The claimed invention is directed to a mental process – concepts that are capable of being performed in the human mind – including observations, evaluations and judgements.

Applicant argues that the new limitations requiring the generation of fabrication of instruction for fabricating the dental appliance and the transmission of the instructions to a fabrication machine integrates the claimed subject matter into a practical application and as a whole recites a patentable method.   The examiner is not persuaded, the new limitations amount to well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality that fail to add “significantly more” to the claimed judicial exception.  The reception and transmission of data has been recognized as well-understood, routine, conventional activity when claimed in a generic manner and/or as insignificant extra-solution activity – see particularly MPEP2106.05(d)(II) citing for example Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information).

Rejections based on Double Patenting 
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely 

Claims 1-6, 8-10 and 21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 9,107,722. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims of ‘722 set forth all of the elements of the presently claimed system including the configuration to determine force components of the movement vectors (patented claim 9) and the use of attachment devices that engage a dental appliance (claims 1, 3-6).  One of ordinary skill in the art would have found the variations in which the apparatus is presently claimed from that previously patented in the claims of ‘722 to have been obvious.

Claims 11-16, 18-20 and 22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-31 of U.S. Patent No. 8,439,672. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims of ‘672 set forth all of the elements of the presently claimed method including determining force components of the movement vectors (patented claims 7 and 8) and the use of attachment devices that engage an appliance (claims 12 and 16). One of ordinary skill in the art would have found the variations in which the method is presently claimed from that previously patented in the claims of ‘672 to have been obvious.



Action Made Final
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ralph Lewis whose telephone number is (571) 272-4712. The examiner can normally be reached Monday-Friday from 9AM-4PM. 
 If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Cris Rodriguez, at (571) 272-4964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/RALPH A LEWIS/Primary Examiner, Art Unit 3772                                                                                                                                                                                                        (571) 272-4712